DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 13-24 allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
The prior art of record fails to disclose, teach, or fairly suggest a closure apparatus comprising: a movable door and an actuator adapted to move the movable door between an active closure position for closing an opening, and an inactive position for noninterference with said opening, at which said movable door is substantially clear said opening, wherein said actuator comprises a motorized shaft which supports, at its ends, at least two mutually opposite pulleys driven by said motorized shaft and adapted to wind respectively first and second flexible elements connected to respective substantially upper and external portions of said movable door, said actuator further comprising, substantially at an intermediate section of said motorized shaft, at least one third idle pulley, idly mounted on said motorized shaft for winding at least one third flexible element connected to a substantially upper and central portion of said movable door, said at least one third idle pulley being provided with at least one position sensor for detecting an unrolling of said at least one third flexible element, which corresponds to the active closure position of said opening.
The prior art of record that comes closest to teaching these limitations is Cloutier (US 2003/005140). Cloutier teaches a closure apparatus comprising: a movable door and an actuator adapted to move the movable door between an active closure position for closing an opening, and an inactive position for noninterference with said opening, at which said movable door is substantially clear said opening, wherein said actuator comprises a motorized shaft which supports, at its ends, at least two mutually opposite pulleys driven by said motorized shaft and adapted to wind respectively first and second flexible elements connected to respective substantially upper and external portions of said 
However, Cloutier fails to teach the third pulley being an idle pulley, idly mounted on the motorized shaft and said at least one third idle pulley being provided with at least one position sensor for detecting an unrolling of said at least one third flexible element, which corresponds to the active closure position of said opening. Additionally, it would require an unreasonable combination of references that would not suffice for a realistic case of obviousness.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER ROBIN KIM whose telephone number is (571)272-1891.  The examiner can normally be reached on Mon - Thurs: 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571)272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER ROBIN KIM/Examiner, Art Unit 3731

/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731